PER CURIAM:
Appellant Eric Oliver was convicted of the sale of a controlled substance following a jury trial in the Circuit Court of Buchanan County. We affirmed his conviction on direct appeal. Oliver then sought post-conviction relief under Supreme Court Rule 29.15. The circuit court denied relief following an evidentiary hearing. Oliver appeals. He argues that his trial counsel was ineffective for failing to endorse and call Oliver's mother as a witness, to refute a prosecution witness' testimony as to the location in Oliver's basement from which he allegedly retrieved the drugs he sold. Oliver also argues that counsel was ineffective for failing to introduce photographs of the basement. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).